DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1 – 20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner has considered the information disclosure statement.

Terminal Disclaimer
The terminal disclaimer filed on 1 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10461519 or US 11070044 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 1 – 20 are allowed. 

The prior art made of record in the parent applications, 14/206093 and 16/657714, is considered pertinent to applicant's disclosure.  This includes the following:
Pakonen, 	US 6445189
Parker, 	US 2003/0227290
Nagai, 	US 20050268264
Yazici, 	US 6192317
Kim, 		US 2002/0008950

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the closest prior art of record, Pakonen, Parker, Nagai, and Yazici, either singularly or in combination, fail to anticipate or render obvious 
a comparator circuit setting a time window within the cycle of the digitized voltage by setting a start time and a stop time of a time interval based on voltage amplitude at the start time and the stop time being within a predetermined value of the peak voltage of the waveform of the cycle of the digitized voltage. 

Regarding claims 2 – 20 the closest prior art of record, Pakonen, Parker, Nagai, Yazici, and Kim, either singularly or in combination, fail to anticipate or render obvious the device of claim 1, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862